MEMORANDUM DECISION                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                             Feb 27 2019, 5:24 am

this Memorandum Decision shall not be                                               CLERK
                                                                              Indiana Supreme Court
regarded as precedent or cited before any                                        Court of Appeals
                                                                                   and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
T. Andrew Perkins                                        Curtis T. Hill, Jr.
Rochester, Indiana                                       Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

William Michael Stinemetz,                               February 27, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1673
        v.                                               Appeal from the Fulton Circuit
                                                         Court
State of Indiana,                                        The Honorable A. Christopher
Appellee-Plaintiff.                                      Lee, Judge.
                                                         Trial Court Cause No.
                                                         25C01-1511-MR-569



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019                 Page 1 of 13
                                             Case Summary
[1]   William Michael Stinemetz appeals his ninety-three-year sentence for murder;

      robbery, a Class C felony; and armed robbery, a Class B felony. We affirm.


                                                     Issues
[2]   Stinemetz raises three issues, which we consolidate and restate as follows:


              I. Whether the trial court abused its sentencing discretion when
              identifying aggravating and mitigating circumstances.


              II. Whether Stinemetz’s ninety-three-year sentence is
              inappropriate in light of the nature of his offense and his
              character.


                                                     Facts
[3]   Before noon on September 26, 1997, Stinemetz killed Lawrence Pfeifer in

      Kewanna, Indiana, and stole Pfeifer’s car. Pfeifer was a sixty-nine-year-old

      semi-retired farmhand. Pfeifer was mentally-handicapped and kept to himself;

      he lived in a trailer that was located within minutes of the Indiana Lawrence

      Bank (“the bank”). Pfeifer drove a maroon Chevy Corsica pickup truck.


[4]   Around noon, a witness saw Pfeifer’s maroon truck leave Pfeifer’s trailer. Also

      around that time, town superintendent, Michael Molitor, drove past Pfeifer’s

      trailer and observed “that a car was parked underneath a tree next to the trailer,

      and it just – it stuck out. It didn’t look right.” Tr. Vol. III p. 207. The car was

      a “bluish” Chevy car, and Molitor thought Pfeifer owned a truck. Id. at 208.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 2 of 13
[5]   After killing Pfeifer, Stinemetz—armed with a pistol—drove from Pfeifer’s

      trailer to the bank. Stinemetz pointed a pistol at a bank teller and at bank

      patron, Tom Mitchell, and “took their money.” Tr. Vol. V p. 202. The bank

      teller pressed a panic button and activated the bank’s camera, which captured

      black and white images of the robbery, including the robber’s attire—a Chicago

      Cubs baseball cap and a striped jacket. After the robbery, Mitchell and the

      bank teller saw a maroon Chevrolet Corsica, which Mitchell recognized as

      Pfeifer’s truck, turn onto Tamarack Road and drive in the direction of Pfeifer’s

      trailer.


[6]   When Pfeifer uncharacteristically did not appear for work, his employer, Larry

      Friedrich, went to Pfeifer’s residence. Friedrich found Pfeifer dead and drove

      to Kewanna, where he encountered the police at the bank. Friedrich reported

      Pfeifer’s death, and Kewanna’s then-town marshal, Tom Hickle, 1 and a deputy

      drove to Pfeifer’s house. En route, Marshal Hickle observed and retrieved a

      pile of discarded clothing that was lying in the road. The items included a

      Chicago Cubs baseball cap and striped jacket. Police were unable to solve

      Pfeifer’s murder or apprehend the bank robber at the time.


[7]   In 2010, detectives successfully extracted a DNA profile from the baseball cap

      and jacket; and in 2015, a DNA database identified Stinemetz as the source of




      1
        For approximately two-and-one-half years, beginning in 1985 or 1986, Stinemetz served as Kewanna’s
      town marshal. Stinemetz was Hickle’s immediate predecessor. Stinemetz’s role ended in, what he termed, a
      “mutual parting.” Tr. Vol. V. pp. 29, 71.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019           Page 3 of 13
       the DNA. Investigators traveled to Florida, obtained a buccal swap from

       Stinemetz, and confirmed the match.


[8]    On November 3, 2015, the State charged Stinemetz with murder; robbery

       resulting in serious bodily injury, a Class A felony; and armed robbery, a Class

       B felony. The State arrested Stinemetz in Florida on or about December 3,

       2015. 2 Stinemetz was tried by jury on April 30, 2018. During its case-in-chief,

       the State’s witnesses testified to the foregoing facts. The State also presented

       the security camera photographs and introduced expert testimony that the pistol

       that the robber held in the photographs was consistent with the type of gun that

       killed Pfeifer.


[9]    Stinemetz testified in his defense and denied ever knowing or killing Pfeifer; he

       also denied “[e]ver” owning a handgun or a 40-caliber weapon or owning the

       Chicago Cubs baseball cap and striped jacket worn by the bank robber. Tr. Vol.

       V p. 48. Stinemetz testified further that he owned a “light blue” Chevy

       Lumina at the time of the robbery. 3 Id. at 54. On May 4, 2018, the jury found

       Stinemetz guilty on all counts.


[10]   At Stinemetz’s sentencing hearing on June 19, 2018, Pfeifer’s family members

       testified that they had been haunted by the unsolved crime for nearly two




       2
           In 2006, Stinemetz moved to Stuart, Florida.
       3
        As we have stated above, a blue Chevy was parked outside Pfeifer’s trailer around the time of the robbery,
       and Pfeifer’s truck was used in the robbery. At trial, Stinemetz’s ex-wife testified that a court awarded
       Stinemetz’s blue Chevy Lumina to her in 1999 divorce proceedings.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019               Page 4 of 13
       decades. The trial court acknowledged Stinemetz’s prior criminal history,

       which included convictions for patronizing a prostitute; operating a motor

       vehicle while intoxicated (twice); and no-contest pleas in Florida to “felony

       charges of dealing in stolen property and giving false ownership ID information

       to a secondhand dealer and uttering a forged bill.” Id. at 200.


[11]   In determining Stinemetz’s sentence, the trial court found, as mitigating

       circumstances, that Stinemetz had generally maintained employment; served in

       the National Guard; and sought to address his alcoholism. The trial court

       found Stinemetz’s prior criminal history and the fact that Stinemetz served as a

       law enforcement officer in Kewanna “in the mid-1980s” and later committed

       murder, robbery, and armed robbery in Kewanna to be aggravating

       circumstances. Id. at 201-02. The trial court also found the nature of the

       offense to be an aggravating circumstance and stated:


               It’s the nature of Lawrence Pfeifer’s murder that I find most
               troubling about your situation. Very disturbing. You shot him in
               the head and killed him to take his car for a short period of time
               to commit another violent crime and that would be armed
               robbery of Indiana Lawrence Bank. You coldly cut short Mr.
               Pfeiffer’s [sic] life as if it meant nothing and in furtherance of
               your immediate needs, and that was to secure -- I think a get-
               away car is the wrong term -- I think like a disguised car. You
               didn’t want them to see you robbing the bank in your car. That’s
               what it boiled down to. It just strikes me as senseless. * * * * *
               Instead, you tossed him aside like a piece of trash.


               Mr. Pfeifer was an older guy, 69 years of age. The evidence at
               trial was he was semi-retired, lived on this farm for all his life.
               He struck me, as I was hearing the testimony, every town has --
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 5 of 13
               he struck me as kind of one of the characters in any small town
               that you usually have, and he struck me as that guy; quiet and
               reclusive. And it struck me that all he really wanted to do was,
               you know, work a little less hard than he had all those years and,
               you know, live out his life alone. I mean this guy just wanted to
               live out his retirement and be left alone. He was shot in his head
               in his own bedroom by you. It’s a cold -- and, you know, really,
               I think that the victim’s sister probably expressed it better than I
               can, it was a cold, calculated nature with which you murdered
               Mr. Pfeifer. That’s particularly aggravating here. It was an act of
               pure evil. You stole his car, went to Indiana Lawrence Bank, a
               man in his prime with a big gun, shoved your gun in a woman
               teller’s face, pointed it at one of the patrons, took their money,
               and left, fled and eluded justice for decades. Think about that;
               Mr. Pfeifer, who doesn’t have any retirement, dead in the
               ground, and you’re out living free for a couple of decades almost.


               It bothers me and shows me things about your character that you
               did this in the town that you were sworn to protect earlier. I
               think that’s an aggravating factor; however, you want to put a
               label on it, it shows poorly as to your character. You were there
               for a while. I’m assuming you knew the kind of fear that would
               have been in with the community for this sort of event. Your
               crimes deserve aggravated sentences and consecutive sentencing.
               I would note that it appears that you have been generally
               employed, you did serve in the National Guard. I commend you
               for your addressing your substance abuse issues. I give little
               weight to these factors. . . .[T]he aggravating factors here[ ]
               greatly overwhelm any positive pieces of your past.


       Id. at 202-03.


[12]   The trial court, for reasons of double jeopardy, reduced Count II, robbery

       resulting in serious bodily injury, a Class A felony, to robbery, a Class C felony.

       The trial court imposed sentence as follows and ordered the sentences to be
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 6 of 13
       served consecutively: Count I, murder, sixty-five years; Count II, robbery, a

       Class C felony, eight years; and Count III, armed robbery, a Class B felony,

       twenty years. Stinemetz was, thus, sentenced to an aggregate sentence of

       ninety-three years in the Department of Correction; he now appeals.


                                                   Analysis
                                            A. Sentencing Discretion

[13]   Stinemetz argues that the trial court abused its sentencing discretion in

       identifying aggravating circumstances and mitigating circumstances.

       Sentencing decisions rest within the sound discretion of the trial court.

       McElfresh v. State, 51 N.E.3d 103, 107 (Ind. 2016). As long as the sentence is

       within the statutory range, it is subject to review only for an abuse of discretion.

       Id. An abuse of discretion will be found where the decision is clearly against the

       logic and effect of the facts and circumstances before the court or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id.


[14]   A trial court may abuse its discretion in a number of ways, including: (1) failing

       to enter a sentencing statement at all; (2) entering a sentencing statement that

       includes aggravating and mitigating factors that are unsupported by the record;

       (3) entering a sentencing statement that omits reasons that are clearly supported

       by the record; or (4) entering a sentencing statement that includes reasons that

       are improper as a matter of law. Id. (citing Anglemyer v. State, 868 N.E.2d 482,

       490-91 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)). If a trial court

       abuses its discretion by improperly considering an aggravating circumstance,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 7 of 13
       we need to remand for resentencing only “if we cannot say with confidence that

       the trial court would have imposed the same sentence had it properly

       considered reasons that enjoy support in the record.” Anglemyer, 868 N.E.2d at

       491. A trial court’s sentencing order may not be challenged as reflecting an

       improper weighing of aggravating or mitigating circumstances. Id.


[15]   First, Stinemetz contends that the trial court abused its discretion when it

       identified his prior criminal history and the nature of his offense as aggravating

       circumstances before imposing sentence. Specifically, he argues, “While

       [Stinemetz’s] moderate criminal history was a legitimate aggravating factor, it

       was not a violent history. The nature of the offenses was not unusually cruel or

       vicious for the crimes charged.” Appellant’s Br. p. 11.


[16]   Inasmuch as Stinemetz concedes that his criminal history was a “legitimate

       aggravating factor” – and we agree – we need not address it further. See Ind.

       Code § 35-38-1-7.1(a)(2) (a defendant’s history of criminal or delinquent

       behavior is an appropriate aggravating circumstance). As to Stinemetz’s

       contention that “the nature of the offenses [is] not unusually cruel or vicious for

       the crimes charged,” it is well-settled that “when evaluating the nature of the

       offense, ‘the trial court may properly consider the particularized circumstances

       of the factual elements as aggravating factors.’” Appellant’s Br. p. 11; McCarthy

       v. State, 749 N.E.2d 528, 539 (Ind. 2001). Such is the case here.


[17]   Here, the trial court aptly described the “cold, calculated” and “disturbing”

       manner in which Stinemetz shot and killed sixty-nine-year-old Pfeifer for


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 8 of 13
       Pfeifer’s car; drove Pfeifer’s car to the bank to ensure against being identified by

       Stinemetz’s own vehicle; robbed the bank and a patron at gunpoint; and fled.

       The trial court did not abuse its discretion when it identified Stinemetz’s

       criminal history and the nature of his offense as aggravating circumstances

       before imposing sentence. 4


[18]   Stinemetz also argues that the trial court abused its discretion in failing to

       identify his history of employment and “willingness to address his alcohol

       dependency” as significant mitigating circumstances. Appellant’s Br. p. 11. A

       trial court is not obligated to accept a defendant’s claim as to what constitutes a

       mitigating circumstance. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000). A

       trial court has discretion to determine whether the factors are mitigating, and it

       is not required to explain why it does not find the defendant’s proffered factors

       to be mitigating. Haddock v. State, 800 N.E.2d 242, 245 (Ind. Ct. App. 2003). A

       claim that the trial court failed to find a mitigating circumstance requires the

       defendant to establish that the mitigating evidence is both significant and clearly

       supported by the record. Anglemyer, 868 N.E.2d at 493. As noted above, a trial

       court’s sentencing order may not be challenged as reflecting an improper

       weighing of aggravating or mitigating circumstances. Id. at 491.




       4
        Having found that the trial court here identified two proper aggravating circumstances in determining
       Stinemetz’s sentence, we do not reach Stinemetz’s claim that the trial court abused its discretion in imposing
       consecutive sentences. See Frentz v. State, 875 N.E.2d 453, 470 (Ind. Ct. App. 2007) (A consecutive sentence
       must be supported by at least one aggravating circumstance.), trans. denied. The trial court’s imposition of
       consecutive sentences is not clearly against the logic and effect of the facts and circumstances before the trial
       court.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019                    Page 9 of 13
[19]   Like the trial court, we fail to find significance here in either Stinemetz’s

       employment status during his years as a fugitive or his efforts to manage his

       substance abuse. The trial court deemed both factors mitigating, but did not

       deem them significantly so. To the extent that Stinemetz is asking us to afford

       these mitigating circumstances more weight, we cannot. See Anglemyer, 868

       N.E.2d at 491 (holding that “the relative weight or value assignable to”

       aggravating or mitigating circumstances that were either found or overlooked is

       not subject to review for abuse). The trial court did not abuse its discretion in

       concluding that Stinemetz’s history of employment and efforts to address his

       alcoholism were not significantly mitigating.


                                     B. Inappropriateness of Sentence

[20]   Lastly, Stinemetz argues that his sentence is inappropriate in light of the nature

       of his offense and his character. Indiana Appellate Rule 7(B) provides that this

       court may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, we find that the sentence “is inappropriate in light of

       the nature of the offense and the character of the offender.” The defendant

       bears the burden to persuade this court that his or her sentence is inappropriate.

       Wilson v. State, 966 N.E.2d 1259, 1266 (Ind. Ct. App. 2012) (citing Childress v.

       State, 848 N.E.2d 1073, 1080 (Ind. 2006)), trans. denied.


[21]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

       presented; the trial court’s judgment receives “considerable deference.” Sanders

       v. State, 71 N.E.3d 839, 844 (Ind. 2017) (quoting Cardwell v. State, 895 N.E.2d

       1219, 1222 (Ind. 2008)). In conducting our review, we do not look to see
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 10 of 13
       whether the defendant’s sentence is appropriate or “if another sentence might

       be more appropriate; rather, the question is whether the sentence imposed is

       inappropriate.” Sanders, 71 N.E.3d at 844 (citing King v. State, 894 N.E.2d 265,

       268 (Ind. Ct. App. 2008)).


[22]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Childress, 848 N.E.2d at 1081. Under the statutory scheme

       that was in effect when Stinemetz committed these crimes in 1997, the

       sentencing range for murder was “a fixed term of between forty-five (45) and

       sixty-five (65) years, with the advisory sentence being fifty-five (55) years.”

       Ind. Code § 35-50-2-3 (1997). Here, the trial court imposed a sixty-five-year

       sentence for Stinemetz’s murder conviction. The sentencing range for a Class C

       felony was “a fixed term of between two (2) and eight (8) years, with the

       advisory sentence being four (4) years.” I.C. § 35-50-2-6 (1997). Here, the trial

       court imposed an eight-year sentence for Stinemetz’s conviction for robbery, a

       Class C felony. The sentencing range for a Class B felony was “a fixed term of

       between six (6) and twenty (20) years, with the advisory sentence being ten (10)

       years.” I.C. § 35-50-2-5 (1997). Here, the trial court imposed a twenty-year

       sentence on Stinemetz’s conviction for armed robbery, a Class B felony. Thus,

       Stinemetz received an aggregate sentence of ninety-three years.


[23]   We agree with the State that nothing about this offense or Stinemetz’s character

       suggests that the maximum, aggregate sentence was inappropriate here. As to

       the nature of Stinemetz’s offense, Stinemetz targeted Pfeifer, a sixty-nine-year-

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 11 of 13
       old man, shot him in the head in his home for his car, and killed him.

       Stinemetz drove Pfeifer’s car to the bank, pointed a pistol at bank staff and

       patrons, robbed them, and fled in Pfeifer’s car.


[24]   Regarding Stinemetz’s character, several aspects of the instant offenses reflect

       exceedingly poorly and give us insight into his character: (1) the callousness

       with which he killed the elderly Pfeifer; (2) that, years earlier, Stinemetz was a

       law enforcement officer in Kewanna, the same community that he “terrorized”

       by “commit[ing] these violent acts”; (3) Stinemetz’s prior criminal history 5; and

       (4) that, after robbing and murdering Pfeifer and committing armed robbery of

       the bank, Stinemetz eluded justice for eighteen years and enjoyed a moderately

       comfortable existence. See Tr. Vol. II p. 201. We cannot say that Stinemetz’s

       maximum sentence is inappropriate.


                                                    Conclusion
[25]   The trial court did not abuse its sentencing discretion. Stinemetz’s sentence is

       not inappropriate in light of the nature of his offense and his character. We

       affirm.


[26]   Affirmed.




       5
         Stinemetz has prior convictions for the following offenses: hiring a prostitute (1994); operating a motor
       vehicle while intoxicated (2001, 2002), and pleaded no contest in Florida to felony charges of dealing in
       stolen property and giving false ownership ID information to a secondhand dealer, second-degree felonies,
       and uttering a forged bill, a third-degree felony. At the time of his sentencing, he was facing new charges
       stemming from a December 1997 armed robbery, a Class B felony, that he allegedly committed in Miami
       County soon after the instant offenses.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019               Page 12 of 13
[27]   Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1673 | February 27, 2019   Page 13 of 13